Title: From John Adams to Elbridge Gerry, 2 June 1813
From: Adams, John
To: Gerry, Elbridge



Dear Sir
Quincy June 2nd 1813

I thank you for your address to the Senate. I wish the Presidents Message, your address, and Governor Strongs speech might be printed together in every News-paper.
There are pretty stories universally circulating here of your fortuitous journey in the Stage with Colonel Pickering. I have heard them with pleasure, for they really do honour to both. They are really good natured.
The Millenium seems to be really commenced. The Wolf has really dwelled with the Lamb. Isaiah, 11.6. Have you seen, The sketches of the Naval history of U.S. by Thomas Clark, U.S. Topographical Engineer. printed for Matthew Carey, Philadelphia. Another edition enlarged and improved is soon to follow. If you can assist in any way I know you will. But I know your mind is and must be and ought to be engaged in more necessary employments.
God bless you and your family. Mine is in great affliction—But all is right.
I am as ever your Friend

John Adams